SUPPLEMENTAL OPINION UPON DENIAL OF PETITION FOR REHEARING Mr. PRESIDING JUSTICE STAMOS delivered the opinion of the court: Subsequent to the filing of this opinion, we received correspondence from defendant opposing his attorney’s petition for withdrawal and setting out points which he believed should be argued on appeal. We have chosen to treat the correspondence as a petition for rehearing and have reconsidered this matter. Upon consideration of defendant’s arguments, and after further review of the record, we again conclude that there is no merit to this appeal. Defendant has challenged the credibility of the prosecution witnesses and the weight of the evidence. However, we believe that the testimony of the complainant, which was corroborated by two additional witnesses, was clearly legally sufficient for a finding of guilty. Rehearing denied. SCHWARTZ and LEIGHTON, JJ., concur.